Title: To Thomas Jefferson from Henry St. George Tucker, 12 March 1825
From: Tucker, Henry St. George
To: Jefferson, Thomas


                        Dear Sir
                        
                            Winchester
                            March 12. 1825
                    I hasten to acknowlege the receipt of your obliging letter communicating my appointment to the chair of the professorship of Law in the University of Virginia, and beg leave thro you to present to the board of Visitors my warmest thanks for this distinguished and flattering Evidence of their good opinion.Looking, from the moment the great plan of the University was devised, with sincere wishes for the success of an Establishment which is destined to Elevate my native state and to form for her Councils the most distinguished men. I should have felt the greatest pleasure in being among the first to aid in putting it into operation. There is indeed no motive which pride or feeling can suggest, that would not prompt a desire, there in some degree to be associated in this particular enterprise with the distinguished individuals whose wisdom has professed and whose perseverance and influence have enabled them to carry into effect so noble a scheme. In its progress I have seen the dearest friends of my youth engaged in the great cause of learning and the Commonwealth: with the fathers of the republic to whose virtue and wisdom I had been taught from my childhood to look up with reverence; and it is natural that I should desire, tho with unequal pace and at the Eleventh hour to follow them in their course, and to merit by my zeal and asperity in discharging the duties assigned me by them, some small portion of the thanks which posterity will liberally award to them as the benefactors of their country.A variety of Considerations however concerns on forbidding the indulgence of those aspirations. The most imperious is that resulting from the sacrafices of feeling which a change of residence would inscrutably occasion to my family. This of itself would compel me to decline the honourable appointment of the honor, which your goodness has rendered yet more flattering by the obliging terms in which you urge my acceptance of it. In doing so I am consoled by the conviction that you will have no difficulty in filling the chair with some other who will be far more adequate, to the task than I can pretend to be.I avail myself of this occasion, my dear Sir, to offer to you personally the tribute of my gratitude as a Virginian, for the untiring zeal with which you have laboured in the Evening of life, in this great and important work; and my Thanks as a father, for the opportunity afforded me of educating my sons in the bosom of their native state. That your labours may be crowned with the success that is justly due to the philanthropy and patriotism which has inspired them is my earnest prayer; and that the days which yet remain to you may be as peaceful and happy as those which are gone have been useful and distinguishedI have the honour to be with profound respect Your obedt Sert
                        H: St G. Tucker